DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 1/19/2022 to claims 1-11, 32-36, and 38-44 have been entered. Claims 13, 14, 23, 24, 30, 31, and 37 are canceled. Claims 1-12, 15-22, 2529, 32-36, and 38-44 remain pending, of which claims 1-11, 32-36, and 38-44 are being considered on their merits. Claims 12, 15-22, and 25-29 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The instant amendments to claims 1 and 7 further adding “macroscopically visible” and “intra-articular implant” have overcome the obviousness rejections of record over Chorny which are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-11, 32-36, and 38-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “shapable” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “shapable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “shapable” is especially confusing with the instant amendments adding “rigid” to these claims, as the plain meaning of “rigid” and “shapable” appear to be mutually exclusive or “rigid” is also a relative term of degree, and so it is not clear what structures are included and excluded by the combination of “rigid” and “shapable” Clarification and/or correction is required.
Claims 2 and 8 recite “The lyophilized mechanically rigid, 3 dimensional solid shapable macroscopically visible scaffold intra-articular implant composition of claim 1 further comprising a controlled rehydration agent,” which renders the claim indefinite as this limitation would then cancel/eliminate the structure of claim 1. As phrased, claim 1 makes clear that the claimed scaffold disperses into microparticles when contacted with a rehydration agent, 
Claim 3 recites “wherein the at least one polysaccharide is cationic”, which blurs the metes and bounds of these claims as claim 1, from which claim 3 depends, already requires the narrower embodiment of a polysaccharide having free amine groups. As claim 3 must incorporate the limitations of claim 1, claim 3 then simultaneously recites a broad and narrow limitation and it is unclear which limitation controls the scope of the claim. Correction is required. 
Claim 9 recites “wherein the chitosan is cationic”, which blurs the metes and bounds of these claims as claim 7, from which claim 9 depends, already requires the narrower embodiment of a chitosan having free amine groups. As claim 9 must incorporate the limitations of claim 7, claim 9 then simultaneously recites a broad and narrow limitation and it is unclear which limitation controls the scope of the claim. Correction is required. 
In so much that claims 2-11, 32-36, and 38-44 depend from either independent claim 1 or 7 and do not resolve the point of confusion, these claims must also be rejected with claims 1 and 7 as indefinite.

Claims 3 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
In this case, claim 3 recites “wherein the at least one polysaccharide is cationic”, which fails to further limit the scope of claim 1 as claim 1 already requires the narrower embodiment of a polysaccharide having free amine groups. Similarly, claim 9 recites “wherein the chitosan is cationic”, which fails to further limit the scope of claim 7 as claim 7 already requires the narrower embodiment of a chitosan having free amine groups.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 9, and 41-44 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wen et al. (US 2012/0100185).
Regarding claims 43 and 44, the broadest reasonable interpretation of “is shapeable with a biopsy punch and a scalpel in the shape of a cone or cylinder” does not impart any cone of cylindrical structure to the claimed composition only that the lyophilized polysaccharide composition of claim 1 be capable of being shaped/molded/pressed into such shapes. See M.P.E.P. § 2111. Therefore, any art that teaches that the lyophilized 
Wen teaches a lyophilized photocurable chitosan scaffold composition, wherein the chitosan has a 0.85 degree (i.e. 85%) degree of deacylation, wherein the composition is molded into discs and trimmed with a biopsy punch (Example 1 at ¶0112, ¶0113, and Example 18 at ¶0149-0150), anticipating or reading on claims 1, 3, 7, 9, and scaffolds capable of being shaped for claims 43, and 44. Wen teaches a macroscopically visible composition (Fig. 6), anticipating or reading on claims 1 and 7.Wen teaches an embodiment wherein adding gelatin to photocurable chitosan scaffold(s) improves the rheological/mechanical properties over photocurable chitosan alone (Example 1 at ¶0113 and ¶0123-0124; Fig. 5), anticipating or reading on claims 41 and 42. Wen teaches the composition is capable of use as an intra-articular implant (Example 10), anticipating or reading on claims 1 and 7.
Regarding claims 1 and 7, Wen is silent regarding any microparticle dispersion, controlled rehydration, and the functional properties as set forth in elements (i)-(x). However and in certain circumstances, claims may be rejected under alternatively under 35 U.S.C. § 102 and § 103, such as when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention; see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, the examiner has adequate basis for shifting the burden of proof to applicant to show a material difference. See structural limitations of claim 1 thus comprising a macroscopically visible and lyophilized chitosan scaffold composition, wherein the chitosan has a 0.85 degree (i.e. 85%) degree of deacylation, wherein the composition sufficiently rigid to be molded into discs and trimmed with a biopsy punch. Therefore, the burden of proof is shifted back to Applicant to show a material difference.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-11, 39, and 41-44 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thein-Han et al. (Acta Biomaterialia (2009), 5, 1182-1197) as evidenced by Wen et al. (US 2012/0100185).
Regarding claims 43 and 44, the broadest reasonable interpretation of “is shapeable with a biopsy punch and a scalpel in the shape of a cone or cylinder” does not impart any cone of cylindrical structure to the claimed composition only that the lyophilized polysaccharide composition of claim 1 be capable of being shaped/molded/pressed into such shapes. See M.P.E.P. § 2111. Therefore, any art that teaches that the lyophilized polysaccharide composition of claim 1 is capable of being shaped/molded/pressed with either a biopsy punch or a scalpel will meet the limitations of claims 43 and 44.
Thein-Han teaches a lyophilized chitosan-nanohydroxyapatite or pure chitosan scaffold composition and wherein the chitosan either has a 75% degree of acylation at 250 kDa or 83% degree of acylation at 400 kDa (Abstract; p1184, subheading 2.2), anticipating or reading on claims 1, 3, 6, 7, 8-10, and 39. Thein-Han teaches visually st paragraph of subheading 3.1 on p1186), anticipating or reading on the macroscopically visible scaffolds of claims 1 and 7. Thein-Han teaches chitosan is structurally similar to endogenous glycosaminoglycans which are a major component of the extracellular matrix of cartilage and that chitosan scaffolds would likely be an advantageous scaffold to repair chondral (e.g. cartilage) defects (p1183, left column paragraph starting “The ability of chitosan…” through paragraph ending “…HA matrix [15].”), anticipating or reading on the intra-articular implant of claims 1 and 7. Thein-Han teaches preparing the scaffold compositions in-part by adding acetic acid into chitosan solution (p1184, subheading 2.2), anticipating or reading on claims 2, 4, 5, 8, and 11. Thein-Han measures the mechanical properties of both the chitosan-nanohydroxyapatite and pure chitosan scaffolds (p1186, subheading 3.2 and Fig. 4), anticipating the functional mechanical properties of claims 41 and 42.
Regarding claims 43 and 44, Thein-Han is silent if the chitosan scaffold(s) compositions are capable of being shaped with tools such as a biopsy punch or a scalpel. However, Wen teaches a lyophilized photocurable chitosan scaffold composition, wherein the chitosan has a 0.85 degree (i.e. 85%) degree of deacylation, wherein the composition is capable of being molded into discs and trimmed with a biopsy punch (Example 1 at ¶0112, ¶0113, and Example 18 at ¶0149-0150). Therefore and absent any showing to the contrary, the teachings of Thein-Han as evidenced by Wen anticipate claims 43 and 44.
Regarding claims 1 and 7, Thein-Han is silent regarding any microparticle dispersion, controlled rehydration, and the functional properties as set forth in elements In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, the examiner has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, Thein-Han’s composition is substantially identical to the claimed product as it meets all the structural limitations of claim 1 thus comprising a macroscopically visible and a lyophilized chitosan-nanohydroxyapatite or pure chitosan scaffold composition and wherein the chitosan either has a 75% degree of acylation at 250 kDa or 83% degree of acylation at 400 kDa, wherein the composition is described as stiff and inelastic. Therefore, the burden of proof is shifted back to Applicant to show a material difference.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 32, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wen as applied to claim 1 above, and further in view of Chorny et al. (US 2007/0116768).
The teachings of Wen are relied upon as set forth above.

Chorny teaches a composition comprising microparticles and a polysaccharide (Abstract), wherein the polysaccharide is selected in-part from chitosan and dextran (¶0003-0036). Chorny teaches freeze-drying (i.e. lyophilizing) the chitosan or dextran particles (¶0121). Chorny teaches a working example directed towards a microparticle composition comprising PDGF and dextran sulfate wherein the microparticles are optionally freeze dried (Example 1) and wherein PDGF is capable of stimulating angiogenesis in myocardial tissue, which would be advantageous to prevent rapid escape of the growth factors from the target tissue and provide the sustained
presence of the growth factor for a therapeutically effective time period. (¶0018 and ¶0086), reading on claims 32 and 36. Chorny expressly teaches VEGF and PDGF as equivalent growth factors for stimulating angiogenesis (¶0018), reading on claim 38.
Regarding claims 32 and 36, it would have been obvious before the invention was made to further add the PDGF of Chorny to the composition of Wen. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Chorny and Wen are directed in-part towards lyophilized chitosan compositions. The skilled artisan would have been motivated to do so because Chorny teaches that the addition of VEGF would be advantageous to  prevent rapid escape of 
Regarding claim 38, a person of ordinary skill in the art would have had a reasonable expectation of success in further substituting PGDF for VEGF of Chorny in Wen’s composition because both growth factors are explicitly taught as being useful for THE SAME PURPOSE of stimulating angiogenesis. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 33, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wen and Chorny as applied to claims 1 and 32 above, and further in view of Yamada et al. (J Pharm Sci 94:2432–2440, 2005) and Sleijfer et al. (Pharm World Sci (2005) 27: 423–431).
The teachings of Wen and Chorny are relied upon as set forth above.
Regarding claims 33, 34, and 40, Chorny does not teach interferon alpha.

Sleijfer teaches that interferon-alpha is administered to subjects suffering from hepatitis, solid tumors, various hematologic disorders, Kaposi sarcoma, Condylomata accuminata, and Behcets’ disease (Table 1), reading on claims 32 and 33. Sleijfer teaches that interferon-alpha cannot be administered orally and is typically administered parenterally, subcutaneously, and intravenously (p423, paragraph starting “As IFN-α is a protein…”), reading on claims 33, 34 and 40.
Regarding claims 33, 34, and 40, it would have been obvious before the invention was filed to further add the composition comprising interferon-alpha of Yamada to the chitosan composition of Wen in view of Sleijfer. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Wen and Yamada are directed in-part to chitosan compositions. The skilled artisan would have been motivated to do so because the combination of chitosan and interferon-alpha is advantageous to improve the pulmonary bioavailability of interferon-alpha would improve methods of administering interferon-alpha by pulmonary administration when considered with Sleijfer who teaches that interferon-alpha is typically administered through other routes and cannot be administered orally.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Wen, Chorny, Yamada, and Sleijfer as applied to claims 1, 32, and 33 above, and further in view of Nicolete et al. (BMC Immunology (2008), 9(36), 11 pages).
The teachings of Wen, Chorny, Yamada, and Sleijfer are relied upon as set forth above, and read on the interferon alpha of claim 35.
Regarding claim 35, Wen, Chorny, Yamada, and Sleijfer do not teach LTB4.
Nicolete teaches that administering microspheres loaded with LTB4 stimulates the immune response when administered to subjects (Abstract), reading on claim 35. Nicolete teaches that endogenous leukotrienes display protective effects against infectious diseases (1st paragraph of the Background spanning p1-2), reading on claim 35. Nicolete teaches that LTB4-loaded microspheres improves leukocyte infiltration into the lung parenchyma (paragraph spanning p4-5; Fig. 1 and 2), reading on claim 35.
Regarding claim 35, it would have been obvious before the invention was filed to further combine the LTB4 of Nicolete with the interferon alpha of Yamada and Wen’s chitosan scaffold in view of Sleijfer. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Chorny and Nicolete are directed towards microparticle compositions, and Wen, Chorny and Yamada are directed towards chitosan compositions. The skilled artisan would have been motivated to do so because both Yamada and Nicolete as a whole teach that combination of interferon-alpha and LTB4 with the chitosan microspheres of Chorny would likely improve interferon alpha bioavailability in the lung as a therapeutic and leukocyte infiltration in the lungs as part of the innate immune response in subjects in need of treatment thereof.
.

Claims 32, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Thein-Han as applied to claim 1 above, and further in view of Chorny et al. (US 2007/0116768).
The teachings of Thein-Han are relied upon as set forth above.
Regarding claim 32, Thein-Han does not teach any protein or lipid capable of stimulating the acute immune response in wound repair. Regarding claim 36, Thein-Han does not teach any therapeutic factor capable of stimulating angiogenesis; this rejection addresses the embodiment of PDGF for claims 32 and 36. Regarding claim 38, Thein-Han does not teach the embodiment of VEGF.
Chorny teaches a composition comprising microparticles and a polysaccharide (Abstract), wherein the polysaccharide is selected in-part from chitosan and dextran (¶0003-0036). Chorny teaches freeze-drying (i.e. lyophilizing) the chitosan or dextran particles (¶0121). Chorny teaches a working example directed towards a microparticle composition comprising PDGF and dextran sulfate wherein the microparticles are optionally freeze dried (Example 1) and wherein PDGF is capable of stimulating angiogenesis in myocardial tissue, which would be advantageous to prevent rapid escape of the growth factors from the target tissue and provide the sustained
presence of the growth factor for a therapeutically effective time period. (¶0018 and ¶0086), reading on claims 32 and 36. Chorny expressly teaches VEGF and PDGF as equivalent growth factors for stimulating angiogenesis (¶0018), reading on claim 38.

Regarding claim 38, a person of ordinary skill in the art would have had a reasonable expectation of success in further substituting PGDF for VEGF of Chorny in Thein-Han’s composition because both growth factors are explicitly taught as being useful for THE SAME PURPOSE of stimulating angiogenesis. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 33, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Thein-Han and Chorny as applied to claims 1 and 32 above, and further in view of Yamada et al. (J Pharm Sci 94:2432–2440, 2005) and Sleijfer et al. (Pharm World Sci (2005) 27: 423–431).
The teachings of Thein-Han and Chorny are relied upon as set forth above.
Regarding claims 33, 34, and 40, Chorny does not teach interferon alpha.
Yamada teaches a composition comprising chitosan oligomers and interferon-alpha improves the pulmonary absorption of interferon-alpha as compared to pulmonary administration of interferon-alpha alone (Abstract), reading on claims 33, 34 and 40.
Sleijfer teaches that interferon-alpha is administered to subjects suffering from hepatitis, solid tumors, various hematologic disorders, Kaposi sarcoma, Condylomata accuminata, and Behcets’ disease (Table 1), reading on claims 32 and 33. Sleijfer teaches that interferon-alpha cannot be administered orally and is typically administered parenterally, subcutaneously, and intravenously (p423, paragraph starting “As IFN-α is a protein…”), reading on claims 33, 34 and 40.
Regarding claims 33, 34, and 40, it would have been obvious before the invention was filed to further add the composition comprising interferon-alpha of Yamada to the chitosan composition of Thein-Han in view of Sleijfer. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Thein-Han and Yamada are directed in-part to chitosan compositions. The skilled artisan would have been motivated to do so because the combination of chitosan and interferon-alpha is advantageous to improve the pulmonary bioavailability of interferon-alpha would improve methods of administering interferon-alpha by 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Thein-Han, Chorny, Yamada, and Sleijfer as applied to claims 1, 32, and 33 above, and further in view of Nicolete et al. (BMC Immunology (2008), 9(36), 11 pages).
The teachings of Thein-Han, Chorny, Yamada, and Sleijfer are relied upon as set forth above, and read on the interferon alpha of claim 35.
Regarding claim 35, Thein-Han, Chorny, Yamada, and Sleijfer do not teach LTB4.
Nicolete teaches that administering microspheres loaded with LTB4 stimulates the immune response when administered to subjects (Abstract), reading on claim 35. Nicolete teaches that endogenous leukotrienes display protective effects against infectious diseases (1st paragraph of the Background spanning p1-2), reading on claim 35. Nicolete teaches that LTB4-loaded microspheres improves leukocyte infiltration into the lung parenchyma (paragraph spanning p4-5; Fig. 1 and 2), reading on claim 35.
Regarding claim 35, it would have been obvious before the invention was filed to further combine the LTB4 of Nicolete with the interferon alpha of Yamada and Thein-Han’s chitosan scaffold in view of Sleijfer. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Chorny and Nicolete are directed towards microparticle compositions, and Thein-Han, Chorny and 4 with the chitosan microspheres of Chorny would likely improve interferon alpha bioavailability in the lung as a therapeutic and leukocyte infiltration in the lungs as part of the innate immune response in subjects in need of treatment thereof.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 9-17 of the reply have been fully considered as applied to the new grounds of rejection above and necessitated by the instant amendments, but not found persuasive of error for the reasons given below.
	On pages 9-10 of the reply, Applicant alleges that Wen is deficient by being inoperable. Similarly, on pages 11-12 of the reply, Applicant alleges that Wen is deficient by being inoperable. These arguments are not found persuasive of error over the alternate 102 and 103 rejections over Wen or Thein-Han as set forth above, as Wen and Thein-Han appear to teach a substantially identical chitosan composition as compared to the claims and Wen’s or Thein-Han’s composition appear to teach all of the structural limitations of claims 1 and 7. The burden is appropriately shifted to Applicant to show a material difference between the claimed composition and both Wen’s and Thein-Han’s composition. 

Furthermore, the prior art is given the presumption of operability absent any showing to the contrary and would require an appropriate affidavit or declaration with underlying factual evidence to support any allegation of inoperability, see M.P.E.P. § 716.01, 716.07 and 2121.
	Applicant’s arguments over Chorny on pages 13-17 of the reply are noted, but rendered moot as Chorny is no longer applied as a primary reference against independent claims 1 and 7, but as a secondary reference in rejecting a subset of the dependent claims. New rationales to combine the teachings of Chorny with either Wen or Thein-Han are set forth above, necessitated by the instant amendments.


Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.